Case: 2:20-cv-00672-JLG-MRM Doc #: 35 Filed: 11/20/20 Page: 1 of 6 PAGEID #: 134




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

KYLE M. PARKS,

                             Plaintiff,             :      Case No. 2:20-cv-00672

                                                           District Judge James L. Graham
       -   vs   -                                          Magistrate Judge Michael R. Merz

SPECIAL AGENT RYAN SCHEIDERER,

                             Defendant.             :



                      REPORT AND RECOMMENDATIONS


        This is an action pursuant to 42 U.S.C. § 1983, brought pro se by federal inmate Kyle

Parks to complain of Fourth Amendment violations by Defendant Scheiderer in gathering evidence

which was used to convict Parks of human trafficking crimes. The case is before the Court on

Defendant’s Motion to Dismiss (ECF No. 23) which Plaintiff opposes (ECF No. 28); Defendant

has filed a Reply memorandum in support (ECF No. 29).

       A motion to involuntarily dismiss a case is a dispositive motion on which a Magistrate

Judge to whom the matter has been referred must file a report and recommendation for disposition.

Upon its filing, this case was referred automatically and randomly to Chief Magistrate Judge

Elizabeth Preston Deavers pursuant to a General Order of Reference for cases in the Eastern

Division. The Magistrate Judge reference has recently been transferred to the undersigned to help

balance the Magistrate Judge workload in the Southern District.




                                               1
Case: 2:20-cv-00672-JLG-MRM Doc #: 35 Filed: 11/20/20 Page: 2 of 6 PAGEID #: 135




       The Amended Complaint alleges that on December 4, 2015, the Defendant entered

Plaintiff’s offices in Columbus, Ohio, without Plaintiff’s consent and without a valid search

warrant and seized evidence later used in Plaintiff’s trial in Missouri (ECF No. 85 PageID 66-67).

Plaintiff asserts this violated his rights under the Fourth Amendment and resulted in his

incarceration. He seeks compensatory money damages of $250,000 and a like amount of punitive

damages. Id.

       Chief Magistrate Judge Deavers’ Report and Recommendations on initial screening (ECF

No. 9) allowed Plaintiff to proceed only on a claim against Agent Scheiderer in his individual

capacity and under 42 U.S.C. § 1983. Plaintiff accepted that Report (ECF No. 10), which was

adopted by District Judge Graham (ECF No. 12). Plaintiff also clarified that his intention was to

proceed against Agent Scheiderer in his individual capacity for violations of Plaintiff’s Fourth

Amendment rights (ECF No. 11).

       42 U.S.C. § 1983, R.S. § 1979, was adopted as part of the Act of April 20, 1871, and reads,

as amended:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer, injunctive relief
               shall not be granted unless a declaratory decree was violated or
               declaratory relief was unavailable. For the purposes of this section,
               any Act of Congress applicable exclusively to the District of
               Columbia shall be considered to be a statute of the District of
               Columbia.




                                                  2
Case: 2:20-cv-00672-JLG-MRM Doc #: 35 Filed: 11/20/20 Page: 3 of 6 PAGEID #: 136




       The statute creates a cause of action sounding essentially in tort on behalf of any person

deprived of a federal constitutional right by someone acting under color of state law. City of

Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 709 (1999); Memphis Community

School District v. Stachura, 477 U.S. 299 (1986); Carey v. Piphus, 435 U.S. 247 (1978); Monroe

v. Pape, 365 U.S. 167 (1961). The purpose of § 1983 is to deter state actors from using the badge

of their authority to deprive individuals of their federally guaranteed rights and to provide relief to

victims if such deterrence fails. Wyatt v. Cole, 504 U.S. 158 (1992). In order to be granted relief,

a plaintiff must establish that the defendant deprived him of a right secured by the

U.S. Constitution and the laws of the United States and that the deprivation occurred under color

of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Parratt v. Taylor, 451 U.S. 527, 535

(1981); Flagg Brothers Inc. v. Brooks, 436 U.S. 149, 155 (1978).

       By pleading that Defendant Scheiderer, acting in his capacity as an agent of the State of

Ohio, entered Plaintiff’s Columbus offices without Plaintiff’s consent and without a valid search

warrant, Plaintiff states a claim against Defendant that is prima facie actionable under § 1983, as

Chief Magistrate Judge Deavers found.

       Defendant’s Motion to Dismiss raises two affirmative defenses to Plaintiff’s claim, to wit

that it is barred by the statute of limitations and also barred by the Supreme Court decision in Heck

v. Humphrey, 512 U.S. 477 (1994). A statute of limitations defense may be raised and decided on

a motion to dismiss under Fed. R. Civ. P. 12(b)(6) when it is apparent on the face of the complaint.

Pierce v. County of Oakland, 652 F.2d 671 (6th Cir. 1981); Lundblad v. Celeste, 874 F.2d 1097

(6th Cir. 1989). The same is true of a defense under Heck.




                                                  3
Case: 2:20-cv-00672-JLG-MRM Doc #: 35 Filed: 11/20/20 Page: 4 of 6 PAGEID #: 137




Statute of Limitations



       In all constitutional tort actions, the federal court borrows the statute of limitations for

personal torts from the State where the claim arose. Hardin v. Straub, 490 U.S. 536 (1989).

Plaintiff avers that Defendant violated his Fourth Amendment rights by entering Plaintiff’s office

in Columbus, Ohio. Therefore it is the Ohio statute of limitations which applies.

       The statute of limitations under Ohio law for actions brought pursuant to 42 U.S.C. § 1983

is two years. Ohio Revised Code § 2305.10. Nadra v. Mbah, 119 Ohio St. 3d 305 (2008); Banks

v. City of Whitehall, 344 F.3d 550, 551 (6th Cir. 2003), citing Browning v. Pendleton, 869 F.2d 989

(6th Cir. 1989)(en banc). The statute runs from “when the plaintiff knows or has reason to know of

the injury which is the basis” of the claim. Trzebuckowski v. City of Cleveland, 319 F.3d 853, 856

(6th Cir. 2003).

       Plaintiff makes no response to Defendant’s claim that his lawsuit is untimely (ECF No.

28). Parks certainly knew of the seizure and use of evidence against him at his trial in 2017.

Plaintiff did not initiate this action until he filed his Application to proceed in forma pauperis on

February 6, 2020. Thus the Complaint herein is untimely and should be dismissed with prejudice

on that basis.



Heck v. Humphrey



        In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held:

                 [I]n order to recover damages for allegedly unconstitutional
                 conviction or imprisonment, or for other harm caused by actions
                 whose unlawfulness would render a conviction or sentence invalid,
                 a § 1983 plaintiff must prove that the conviction or sentence has

                                                 4
Case: 2:20-cv-00672-JLG-MRM Doc #: 35 Filed: 11/20/20 Page: 5 of 6 PAGEID #: 138




                   been reversed on direct appeal, expunged by executive order,
                   declared invalid by a state tribunal authorized to make such
                   determination, or called into question by a federal court’s issuance
                   of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
                   bearing that relationship to a conviction or sentence that has not been
                   so invalidated is not cognizable under § 1983.

Id. at 486-487. Heck blocks a state prisoner’s § 1983 claim if its success “would necessarily imply

the invalidity of his conviction or sentence.” 512 U.S. at 487. The purpose is to channel what

amount to unlawful-confinement claims to the place they belong: habeas corpus. Wilkinson v.

Dotson, 544 U.S. 74, 81 (2005).

        Evidence seized in violation of the Fourth Amendment must be excluded at trial. Mapp v.

Ohio, 367 U.S. 643 (1961) (exclusionary rule); Wolf v. Colorado, 338 U.S. 25 (1949). The

particular evidence at issue here was introduced at trial and is referred to in the decision of the

Eight Circuit Court of Appeals affirming Parks’ conviction. United States v. Parks, 902 F.3d 805,

(8th Cir. 2018).

                   Law enforcement officers later executed a search warrant for Parks's
                   Ohio office suite, which contained several rooms, including multiple
                   bedrooms and a lounge area. One of the bedrooms contained a
                   mattress, soiled bedding, and drug paraphernalia. In the lounge area,
                   officers found a mini bar, sofas, a coffee table with a condom case,
                   and Parks's XXXREC business cards advertising "nude or partially
                   nude, manies, pedies, full body massages, house cleaning, and
                   dancing." Other items seized during the search included women's
                   clothing, a prepaid gift card, a shipping box with Parks's name on it
                   that contained bottles of an unknown liquid advertised as a male
                   enhancement, used condoms, and a DVD entitled "The Bottum."

902 F.3d at 810. Deciding that this evidence was seized in violation of the Fourth Amendment, a

necessary foundation for Parks’ claim in this case would render the conviction invalid. However,

the conviction has been upheld on appeal and Parks provides no evidence that it has later been set

aside. Therefore this case is barred by the decision in Heck and should be dismissed on that basis.
                                                     5
Case: 2:20-cv-00672-JLG-MRM Doc #: 35 Filed: 11/20/20 Page: 6 of 6 PAGEID #: 139




Motion for Summary Judgment



       Plaintiff has also filed a Motion for Summary Judgment (ECF No. 22). Based on the

foregoing recommendations, the summary judgment motion should be denied as moot.



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that this

case be dismissed with prejudice and that the Court certify to the Sixth Circuit that any appeal

would be objectively frivolous and should not be permitted to proceed in forma pauperis.



November 20, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                6
